IN THE SUPREME COURT OF IOWA
                               No. 17–0650

                          Filed October 19, 2018


STATE OF IOWA,

      Appellee,

vs.

OWEN F. BENSON,

      Appellant.


      On review from the Iowa Court of Appeals.



      Appeal from the Iowa District Court for Woodbury County, Jeffrey L.

Poulson, Judge.



      The defendant seeks further review of a court of appeals decision

that affirmed his convictions for assault causing bodily injury and child

endangerment. REVERSED AND REMANDED.


      Priscilla E. Forsyth, Sioux City, for appellant.



      Thomas J. Miller, Attorney General, Kevin Cmelik, Assistant

Attorney General, Patrick Jennings, County Attorney, and Kristine

Timmins and Joshua Widman, Assistant County Attorneys, for appellee.
                                     2

CHRISTENSEN, Justice.

      In this appeal, Owen Benson contends he did not cross the line from

lawful corporal punishment to criminal conduct. Benson maintains there

was insufficient evidence to support his conviction for both assault

causing bodily injury and child endangerment because the State did not

prove his actions exceeded the scope of legal corporal punishment.

Similarly, he contends the district court abused its discretion in denying

his motion for a new trial because the verdict was contrary to the weight

of the evidence. For the reasons set forth below, we conclude the evidence

was sufficient to support Benson’s convictions, and the district court did

not abuse its discretion in denying the motion for new trial.

      Benson also claims that the jury instructions (1) misled the jury

because the district court failed to provide a marshaling instruction

explaining which form of intent applied to which charge, and (2) did not

adequately describe specific intent. For the reasons set forth below, we

conclude the jury instructions were prejudicially erroneous, and we

reverse Benson’s convictions and sentence and remand for new trial.

      I. Background Facts and Proceedings.

      On March 6, 2016, Owen Benson was watching B.B., G.B., and

Z.B.—three of his fiancé’s children—until their father arrived to take them

to his home as part of an arranged custody agreement. The children were

approximately eleven, ten, and eight years old at the time. Benson joined

the children on the porch carrying the wooden handle from a toy

broomstick, upset about alleged damage the children caused to some

furniture.   Benson subsequently hit B.B. and G.B. twice each on the

buttocks with the broom handle. Next, Benson hit Z.B. twice on the back

of his upper legs with the broom handle. The children’s father arrived soon

after to take them to his home.
                                     3

      The next morning, the children’s father noticed bruises on the back

of Z.B.’s legs.   G.B. and B.B. did not have bruises.             The father

photographed the bruises and reported them to a school counselor. The

school counselor reported the bruises to the Iowa Department of Human

Services (DHS), and a child protective investigation commenced.

      Ruth Stewart, the DHS investigator, conducted a home visit at

Benson’s home, where Benson admitted hitting Z.B. but declined to

answer her questions fully. When Stewart met with Z.B., she observed

bruises on the back of his legs that were “[a]pproximately three inches

long, maybe an inch or more in width, and the one specifically on his right

leg had a dark redness around it” similar to an outline. After observing

Z.B.’s bruises and speaking with Benson and his fiancé’s children, Stewart

contacted law enforcement and referred Z.B. to the Child Advocacy Center

at Mercy Medical Center in Sioux City for a forensic interview.

      The forensic interview with Dr. Michael Jung from the Child

Advocacy Center revealed that Z.B.’s bruising was a “high-impact

acceleration/deceleration injury” resulting from an object. Dr. Jung noted

that the injury “wasn’t from sitting on something [and] it required

significant velocity or speed to injure the tissue in that manner.” Further,

he explained,

      The central sparing, where there’s no bruising in the inner
      part of the injury, is less injured than the surrounding tissue,
      and that occurs when tissue is injured in a high-impact,
      accelerating type of injury that actually shears the tissue on
      the edge of the object, and it requires a fairly high velocity or
      impact to do that.

      Following the investigation, the State charged Benson with assault

causing bodily injury in violation of Iowa Code sections 708.1(2)(a) and

708.2(2) (2016), a serious misdemeanor, and child endangerment in

violation of Iowa Code sections 726.6(1)(a) and 726.6(7), an aggravated
                                      4

misdemeanor, for hitting Z.B. The State did not charge Benson for hitting

B.B. or G.B. A jury convicted Benson of assault causing bodily injury and

child endangerment. Benson filed a motion for a new trial, arguing the

verdict was contrary to the weight of the evidence, and the district court

denied this motion at Benson’s sentencing hearing.

      Benson appealed his convictions, presenting multiple claims on

appeal. First, he claimed there was insufficient evidence to support his

convictions since the evidence showed his actions were within the bounds

of legal corporal punishment. Second, he alleged the district court abused

its discretion in denying his motion for a new trial because the verdicts

were contrary to the weight of the evidence. Third, Benson argued the

district court erred by instructing the jury on both general and specific

intent without providing a marshaling instruction explaining which form

of intent applied to which charge.          Finally, he asserted the jury

instructions did not adequately describe specific intent.

      The court of appeals affirmed the judgment of the district court. It

concluded there was sufficient evidence to support Benson’s convictions,

especially given Benson’s testimony that he intended for the punishment

to “sting.” The court of appeals also determined the jury instructions were

not confusing or misleading since the marshaling instruction “clearly

stated the specified purpose in mind.”      Benson sought further review,

which we granted.

      II. Standard of Review.

      We review claims of insufficient evidence for correction of errors at

law, “and we will uphold a verdict if substantial evidence supports it.”

State v. Ramirez, 895 N.W.2d 884, 890 (Iowa 2017). Substantial evidence

supports a verdict “if, ‘when viewed in the light most favorable to the State,

it can convince a rational jury that the defendant is guilty beyond a
                                      5

reasonable doubt.’ ” State v. Wickes, 910 N.W.2d 554, 563 (Iowa 2018)

(quoting State v. Reed, 875 N.W.2d 693, 705 (Iowa 2016)). Moreover, “[w]e

generally review rulings on motions for new trial asserting a verdict is

contrary to the weight of the evidence for an abuse of discretion.” Id. at

563–64 (quoting State v. Ary, 877 N.W.2d 686, 706 (Iowa 2016)). An abuse

of discretion occurs when the district court “exercises its discretion on

grounds clearly untenable or to an extent clearly unreasonable” in such a

manner that the district court’s decision “is not supported by substantial

evidence or . . . is based on an erroneous application of the law.” Id. at

564 (quoting State v. Hill, 878 N.W.2d 269, 272 (Iowa 2016)).

      “[W]e review challenges to jury instructions for correction of errors

at law.” Alcala v. Marriott Int’l, Inc., 880 N.W.2d 699, 707 (Iowa 2016)

(quoting Anderson v. State, 692 N.W.2d 360, 363 (Iowa 2005)). Erroneous

jury instructions warrant “reversal when prejudice results.”         State v.

Coleman, 907 N.W.2d 124, 138 (Iowa 2018). Prejudice results when jury

instructions mislead the jury or materially misstate the law. Id. We also

“review refusals to give a requested jury instruction for correction of errors

at law.” Alcala, 880 N.W.2d at 707. In doing so, we consider the jury

instructions as a whole rather than in isolation to determine whether they

correctly state the law.   State v. Harrison, 914 N.W.2d 178, 188 (Iowa

2018).

      III. Analysis.

      A. Sufficiency of the Evidence.         Benson proclaims we should

reverse his convictions because there was insufficient evidence, and he

contends the district court abused its discretion when it denied his motion

for a new trial since the verdicts were contrary to the weight of the

evidence. To convict Benson of assault causing bodily injury, the State

had to prove beyond a reasonable doubt that Benson committed an act
                                      6

“intended to cause pain or injury to, or which [was] intended to result in

physical contact which [was] insulting or offensive to [Z.B.], coupled with

the apparent ability to execute the act,” Iowa Code § 708.1(2)(a), and the

act caused “bodily injury” to Z.B., id. § 708.2(2).    Moreover, to convict

Benson of child endangerment, the State had to prove beyond a reasonable

doubt that Benson was a “person having custody or control over a child”

who “[k]nowingly act[ed] in a manner that create[d] a substantial risk to

[the] child or minor’s physical, mental or emotional health or safety.” Id.

§ 726.6(1)(a).

      Benson contends the State failed to demonstrate that his conduct

constituted an act intended to cause pain or injury or to result in offensive

physical conduct to support his conviction of assault causing bodily

injury.   Likewise, he argues the State failed to demonstrate that his

conduct created a substantial risk to Z.B.’s health and safety to support

his conviction of child endangerment.       Rather, Benson proclaims the

evidence only demonstrates that his actions constituted “legal corporal

punishment as allowed by Iowa law.”

      “[P]arents have a right to inflict corporal punishment on their child,

but that right is restricted by moderation and reasonableness.” State v.

Arnold, 543 N.W.2d 600, 603 (Iowa 1996).         When a parent’s conduct

surpasses “the line of reasonable correction, his or her conduct becomes

criminal.”    Id.      “The proper test is whether, under the particular

circumstances, the amount of force used or the means employed by the

parent rendered such punishment abusive rather than corrective in

character.”      Id.   This determination “varies with the age, physical

condition, and other characteristics of a child as well as with the gravity

of the child’s misconduct.” Id.
                                     7

      Viewing the evidence “in the light most favorable to the State,” the

record contains substantial evidence to support the jury’s verdict that

Benson is guilty beyond a reasonable doubt of assault causing bodily

injury and child endangerment.      Wickes, 910 N.W.2d at 563 (quoting

Ramirez, 895 N.W.2d at 890).         Benson testified that he used the

broomstick handle because the children had previously “laughed and said

that didn’t hurt” when he spanked them with an open hand.

Consequently, he did more research into spanking and discovered

guidance from an online article that declared “you should use an object to

make [a spanking] sting.” Benson testified that he “implemented” that

guidance when he hit Z.B. with the broom handle, and a reasonable jury

could conclude from this testimony that Benson intended to cause pain,

injury, or offensive contact as well as a substantial risk to Z.B.’s health

and safety.

      Further, there is substantial evidence to support the jury’s

conclusion that Benson’s use of force on Z.B. was “abusive rather than

corrective in character.” Arnold, 543 N.W.2d at 603. Z.B. was wearing

jean pants when Benson hit him with the broomstick, yet Z.B. had bruises

that were still visible four days after the incident. See id. at 603 (holding

there was sufficient evidence to support a child endangerment conviction

when the child’s bruises “were clearly visible three days after the

incident”). The bruises were “[a]pproximately three inches long, maybe an

inch or more in width, and the one specifically on his right leg had a dark

redness around it.” As Dr. Jung explained at trial, Z.B. sustained a “high-

impact acceleration/deceleration injury” that “required significant velocity

or speed to injure the tissue in that manner.” Though Benson contends

he did not spank Z.B. with the intent to injure him because his conduct

was only to discipline Z.B. for allegedly damaging furniture, “the jury [is]
                                     8

free to reject certain evidence, and credit other evidence.”     Reed, 875
N.W.2d at 705 (alteration in original) (quoting State v. Thomas, 847 N.W.2d
438, 442 (Iowa 2014)). Based on the evidence that Benson used the broom

handle because he wanted the use of force to “sting” and the severity of

the bruises, the State presented substantial evidence to “convince a

rational jury that defendant [was] guilty beyond a reasonable doubt.”

Wickes, 910 N.W.2d at 563 (quoting Ramirez, 895 N.W.2d at 890).

      Additionally, the district court did not abuse its discretion in

denying Benson’s motion for a new trial because the verdicts were not

contrary to the weight of the evidence. “A verdict is contrary to the weight

of the evidence only when ‘a greater amount of credible evidence supports

one side of an issue or cause than the other.’ ” Ary, 877 N.W.2d at 706

(quoting State v. Shanahan, 712 N.W.2d 121, 135 (Iowa 2006)).            “[A]

district court should only grant a motion for new trial ‘in the extraordinary

case in which the evidence preponderates heavily against the verdict

rendered.’ ” Wickes, 910 N.W.2d at 570 (quoting Ary, 877 N.W.2d at 706).

      This is not the rare case in which the verdicts run contrary to the

weight of the evidence. As we have already noted, there was substantial

evidence to support the jury’s finding that Benson was guilty of assault

causing bodily injury and child endangerment. This is true even without

considering the evidence in the light most favorable to the State. Thus,

the district court did not abuse its discretion by denying Benson’s motion

for a new trial.

      B. Jury Instructions Regarding Intent. Benson argues the jury

instructions did not properly inform the jury which form of intent to apply

to which charges, nor did they adequately convey the definition of “specific

intent.” The district court included the following marshaling instructions:
                              9
                    INSTRUCTION NO. 14

      To commit a crime, a person must intend to do an act
which is against the law. While it is not necessary that a
person knows that act is against the law, it is necessary that
the person was aware he or she was doing the act and he or
she did it voluntarily, not by mistake or accident. You may,
but are not required to, conclude a person intends the natural
results of his or her acts.

                    INSTRUCTION NO. 15

       “Specific intent” means not only being aware of doing an
act and doing it voluntarily, but in addition, doing it with a
specific purpose in mind.

      Because determining the defendant’s specific intent
requires you to decide what the defendant was thinking when
an act was done, it is seldom capable of direct proof.
Therefore, you should consider the facts and circumstances
surrounding the act to determine the defendant’s specific
intent. You may, but are not required to, conclude a person
intends the natural results of his or her acts.

                    INSTRUCTION NO. 16

     The State must prove all of the following elements of
Assault Causing Bodily Injury:

1. On or about the 6th day of March, 2016, Owen Benson did
an act which was intended to cause pain or injury to [Z.B.] or
which was intended to result in physical contact which was
insulting or offensive to [Z.B.].

2. Owen Benson had the apparent ability to do the act.

3. Owen Benson’s act caused bodily injury to [Z.B.] as defined
in Instruction No. 19.

      ....
                    INSTRUCTION NO. 20

The State must prove all of the following elements of Child
Endangerment:

1. On or about the 6th day of March, 2016, Owen Benson was
a person having custody or control of [Z.B.]

2. [Z.B.] was under the age of fourteen years.
                                      10
      3. Owen Benson acted with knowledge that he was creating a
      substantial risk to [Z.B.’s] physical, mental, or emotional
      health or safety.

      ....

      Benson objected to the general-intent instruction, claiming it was

unnecessary since assault is a specific-intent crime. Benson also objected

to the instruction on specific intent and requested the court add language
informing the jury that “[s]pecific intent is present when from the

circumstances the offender must have subjectively desired the prohibited

result.” Bacon ex rel. Bacon v. Bacon, 567 N.W.2d 414, 417 (Iowa 1997)

(quoting State v. Redmon, 244 N.W.2d 792, 797 (Iowa 1976)). The district

court overruled Benson’s objections and refused to submit Benson’s

requested jury instruction. On appeal, Benson contends the inclusion of

instructions on both general intent and specific intent without a

marshaling instruction explaining which intent applied to which charge

misled the jury. He also challenges the district court’s refusal to include

his requested language in the instruction on specific intent, reasoning his

proposed language would have “more appropriately instruct[ed] the jury

as to the elements of the case.”

      In order to determine whether the jury instructions misled the jury

or materially misstated the law, we must first examine the form of intent

required for both assault causing bodily injury and child endangerment.

Notably, we have never analyzed whether child endangerment requires

specific or general intent, though the district court appears to have

instructed the jury that it is a general-intent crime by stating that the State

had to prove Benson “acted with knowledge.” Specific intent exists “when

from the circumstances the offender . . . subjectively desired the prohibited

result,” whereas general intent is present “when from the circumstances

the prohibited result may reasonably be expected to follow from the
                                    11

offender’s voluntary act, irrespective of any subjective desire to have

accomplished such result.” State v. Fountain, 786 N.W.2d 260, 264 (Iowa

2010) (quoting Redmon, 244 N.W.2d at 797). This distinction parallels the

federal distinction between specific and general intent, as the United

States Supreme Court has declared, “ ‘[P]urpose’ corresponds loosely with

the common-law concept of specific intent, while ‘knowledge’ corresponds

loosely with the concept of general intent.” United States v. Bailey, 444
U.S. 394, 405, 100 S. Ct. 624, 632 (1980). Since Benson was charged with

child endangerment under Iowa Code section 726.6(1)(a), which requires

a person to act “knowingly,” the district court was correct to instruct the

jury that child endangerment is a general-intent crime. See Iowa Code

§ 726.6(1)(a).

      In contrast, assault “includes a specific intent component.”

Fountain, 786 N.W.2d at 265. “Although in the past we have defined the

assault alternative in section 708.1(2) as a general intent crime,” we

overruled those cases and declared it a specific-intent crime in State v.

Heard, 636 N.W.2d 227, 231 (Iowa 2001). We based our holding in Heard

on the language of section 708.1(2), which requires intent to cause pain,

injury, offensive contact, or fear of injurious and immediate physical

contact. Id. at 231–32; see also Iowa Code § 708.1(2)(a)–(b).

      Following Heard, the legislature amended the language of section

708.1, adding, “An assault as defined in this section is a general intent

crime.” State v. Bedard, 668 N.W.2d 598, 601 (Iowa 2003) (quoting Iowa

Code § 708.1(1) (2003)).     However, we noted in Bedard that “this

amendment did not alter the substantive content of the statute as it

pertains to the element of the crime,” and the language regarding intent in

the statute remained an element of the offense.     Id. at 601.   We have

continued to focus “on the elements of the crime,” proclaiming in Fountain
                                     12

that assault “includes a specific intent component” because the elements

“include an act that is done to achieve the additional consequence of

causing the victim pain, injury[,] or offensive contact.” 786 N.W.2d at 265.

Thus, regardless of the legislature’s designation, assault substantively is

a specific-intent crime under section 708.1 based upon the language in

the statute. Id.

      The issue in this case is whether the jury instructions “convey[ed]

the applicable law in such a way that the jury ha[d] a clear understanding

of the issues” before it. Rivera v. Woodward Res. Ctr., 865 N.W.2d 887,

892 (Iowa 2015) (quoting Thompson v. City of Des Moines, 564 N.W.2d 839,

846 (Iowa 1997)). That was not the case here. Based on our review of the

jury instructions as a whole, the district court’s failure to provide a

marshaling instruction explaining which form of intent applied to which

charge rendered the instructions confusing and misleading.

      For example, the court of appeals concluded that the language of

Instruction No. 15 and Instruction No.16 clearly conveyed to the jury that

assault causing bodily injury required specific intent. In part, Instruction

No. 15 defined “specific intent” as an act done “with a specific purpose in

mind,” and Instruction No.16 proclaimed the State had to show Benson

did an act “intended to cause pain or injury to [Z.B.]” or “intended to result

in physical contact which was insulting or offensive to [Z.B.]” in order to

convict Benson of assault causing bodily injury.         (Emphasis added.)

However, the court of appeals overlooked the impact of Instruction No. 14,

which instructed the jury that “[t]o commit a crime, a person must intend

to do an act which is against the law . . . .”     (Emphasis added.)      The

similarities between “intend[ing] to cause pain or injury to [Z.B.] [or]

intend[ing] to result in physical contact” and “intend[ing] to do an act”

create confusion about the form of intent applicable to assault causing
                                     13

bodily injury. This confusion could have been resolved with a marshaling

instruction explaining which form of intent applied to which charge, such

as:

                           INSTRUCTION NO. 15

            [Concerning Instruction 16 only,] “specific intent” means
      not only being aware of doing an act and doing it voluntarily,
      but in addition, doing it with a specific purpose in mind . . . .
      Moreover, the record contains instances in which statements made

to the jury during Benson’s trial may have created further confusion for

the jury as to the requisite intent for each charge. In its closing, the State

began to walk the jury through the elements of assault causing bodily

injury, noting,

      [T]he State will have to prove that on or about the 6th day of
      March, the defendant did an act which was intended to cause
      pain or injury, the defendant had the apparent ability to do
      the act, and that the defendant caused bodily injury to [Z.B.].

The State continued to discuss the elements of assault causing bodily

injury, explaining bodily injury then discussing intent.           The State

explained,

      [A]nd so going back to our main marshaling instruction,
      looking at the elements we have to consider, the bodily injury
      element is proven. So that leaves us with the question of did
      the act—was the act intended to cause pain or injury?

            You’re going to be instructed on intent in this case.
      You’re going to be given the general criminal intent definition.
      And the things you focus on there, basically was the defendant
      aware that he was doing an act and did he do it voluntarily?

            The Court is also going to instruct you on the specific
      intent instruction under Iowa law. And that is not only
      knowing that the defendant was aware he was doing an act,
      he did it voluntarily, the State also has to show that the
      defendant did the act with a specific purpose in mind.

      By discussing both general and specific intent in its discussion on

the elements of assault causing bodily injury, the State may have blurred
                                     14

the jury’s understanding of the requisite form of intent for assault causing

bodily injury.

      Similarly, the State argued on rebuttal,

            The State’s argument is that the defendant consciously
      was aware of his actions on March 6th and that those actions
      constituted Assault Causing Bodily Injury and Child
      Endangerment.

             He acted with a specific purpose in mind when he picked
      the stick up and struck [Z.B.] on the buttocks two times . . . .

(Emphasis added.) While the State argued Benson’s actions constituted

assault    causing   bodily   injury—a    specific-intent   crime—if   Benson

“consciously was aware of his actions,” the jury instruction on general

intent informed the jury that general intent is present when “the person

was aware he or she was doing the act.” These are essentially the same

descriptions, yet they discuss two different forms of intent. Thus, the State

incorrectly described to the jury the form of intent required to convict

Benson of assault causing bodily injury.

      Upon reading the jury instructions as a whole, it is evident that the

district court’s refusal to submit Benson’s requested marshaling

instruction explaining which form of intent applied to which charge was

erroneous because the submitted jury instructions did not “convey the

applicable law in such a way that the jury ha[d] a clear understanding of

the issues.” Rivera, 865 N.W.2d at 892 (quoting Thompson, 564 N.W.2d

at 846).   As a result, Benson was prejudiced because the instructions

misled the jury. See Coleman, 907 N.W.2d at 138.

      In contrast, the district court did not err in refusing to submit

Benson’s requested jury instruction on specific intent. The district court

must submit “a requested jury instruction if it correctly states the

applicable law and is not embodied in other instructions.” Alcala, 880
15
N.W.2d at 707 (quoting Sonnek v. Warren, 522 N.W.2d 45, 47 (Iowa 1994)).

Here, Benson’s requested jury instruction that “[s]pecific intent is present

when from the circumstances the offender must have subjectively desired

the prohibited result,” Bacon, 567 N.W.2d at 417 (quoting Redmon, 244
N.W.2d at 797), was already adequately conveyed in the jury instructions.

The district court instructed the jury that specific intent means “doing [an

act] with a specific purpose in mind.” This instruction was taken verbatim

from the Iowa State Bar Association’s Criminal Jury Instructions, and it

correctly states the law. See Iowa State Bar Ass’n, Iowa Criminal Jury

Instructions 200.2 (2016) (“ ‘Specific intent’ means not only being aware

of doing an act and doing it voluntarily, but in addition, doing it with a

specific purpose in mind.”). Thus, the district court’s denial of Benson’s

requested specific-intent instruction was not erroneous since the

submitted instructions already embodied the requested instruction and

accurately conveyed the law.      Nevertheless, we reverse and remand

Benson’s case to the district court for a new trial due to the prejudicial

jury instructions that failed to inform the jury of the applicable form of

intent for each charge. See, e.g., State v. Hoyman, 863 N.W.2d 1, 19 (Iowa

2015) (“[C]ontradictory and confusing instructions will necessitate a new

trial.”).

        IV. Conclusion.

        We reverse the judgment of the district court and remand for a new

trial for the aforementioned reasons.

        REVERSED AND REMANDED.